MEMORANDUM***
Ramon Lopez appeals the district court’s judgment finding that substantial evidence supported the Commissioner of Social Security Administration’s denial of benefits under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-33, 1381-83f. We have jurisdiction pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and we affirm.
We review de novo a district court’s order upholding the Commissioner’s denial of benefits, determining whether substantial evidence supports the Commissioner’s decision and whether the Commissioner applied the correct legal standards. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We review the record as a whole and may not substitute our judgment for that of the Commissioner. Id. at 1098.
The district court properly concluded that substantial evidence supported the Administrative Law Judge’s determination that Lopez’s impairment was not severe. See 20 C.F.R. §§ 404.1520(c), 404.1521, 416.920(c), 416.921; Corrao v. Shalala, 20 F.3d 943, 949 (9th Cir.1994). Lopez’s contention that the x-rays revealed objective findings that could account for his back pain is contradicted by the opinion of his treating physician that the x-ray studies were non-revealing. In addition, substantial evidence supported the ALJ finding the treating physician’s opinion of disability unpersuasive because the ALJ provided specific, legitimate reasons for same and because the examining physician’s opinion was based on independent clinical findings. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995); Magallanes v. Bowen, 881 F.2d 747, 751-52 (9th Cir.1989).
We are unpersuaded by Lopez’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.